137 Nev., Advance Opinion 462.
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                 PLATTE RIVER INSURANCE                                 No. 81974
                 COMPANY,
                 Appellant,
                 vs.
                                                                        FILE
                 SUSAN JACKSON; AND LANCE A.
                                                                        DEC 3 2021
                 JACKSON,
                                                                     EL •      A BROWN
                 Respondents.                                      CLE             E
                                                                   BY
                                                                         DEPUTY CLERK




                           Appeal from a district court order granting claims of exemption
                from judgment execution. Ninth Judicial District Court, Douglas County;
                Thomas W. Gregory, Judge.
                           Affirmed.


                Dubowsky Law Office, Chtd., and Peter Dubowsky, Las Vegas,
                for Appellant.

                Millward Law, Ltd., and Michael G. Millward, Minden,
                for Respondents.




                BEFORE THE SUPREME COURT, CADISH, PICKERING, and
                HERNDON, JJ.


                                               OPINION

                By the Court, CADISH, J.:
                           In this appeal, we consider whether the district court erred in
                determining that a judgment debtor may claim what is known as the
                "wildcard exemption" from execution under NRS 21.090(1)(z) to protect up

SUPREME COURT
     OF
   NEVADA

  1947A                                                                      zi --s662'1
to $10,000 of her disposable earnings not already exempted by the earnings
exemption under NRS 21.090(1)(g). We conclude that the plain language of
NRS 21.090(1)(z) permits that provision to apply to the portion of the
debtor's earnings not protected from execution by the earnings exemption
and, therefore, affirm.
                 FACTS AND PROCEDURAL HISTORY
            Appellant Platte River Insurance Company obtained a
judgment against respondents Susan and Lance Jackson. Platte River
sought to garnish Susan's earnings. Susan thereafter claimed two
exemptions from execution relevant to this appeal: (1) the earnings
exemption under NRS 21.090(1)(g), which, based upon the amount of her
gross weekly wages, exempts 75 percent of her after-tax earnings; and
(2) the wildcard exemption under NRS 21.090(1)(z), which exempts up to
$10,000 of "personal property not otherwise exempt."
            Platte River objected to Susan's proposed use of the wildcard
exemption. After a hearing, the district court agreed with Susan that the
wildcard exemption applied to the portions of a debtor's personal property
selected by the debtor, where such portions do not qualify as exempt under
another exemption. The court also concluded that Susan's earnings were
personal property and only partially exempt under the earnings exemption
such that she could designate up to $10,000 in remaining nonexempt
earnings as personal property protected from execution under the wildcard
exemption. Accordingly, the district court permitted Platte River to execute
on the attachable portion of Susan's disposable earnings to the extent that




     'Although Platte River obtained a judgment against both Susan and
Lance, it did not execute on any of Lance's property.


                                     2
                those earnings exceeded $10,000 during the 180-day garnishment period.
                This appeal followed.
                                                       DISCUSSION
                The language of NRS 21.090(1)(z) unambiguously permits a debtor to use
                the wildcard exemption on nonexempt earnings
                                       We review issues of statutory interpretation, such as the
                interpretation of the wildcard exemption, de novo. Pankopf v. Peterson, 124
                Nev. 43, 46, 175 P.3d 910, 912 (2008). In interpreting a statute, we begin
                with its plain language. Arguello v. Sunset Station, Inc., 127 Nev. 365, 370,
                252 P.3d 206, 209 (2011). We have observed that the purpose of NRS
                21.090, the statute exempting certain categories of debtor property from
                judgment execution, is to fulfill the Nevada constitutional mandate "to
                secure to the debtor the necessary means of gaining a livelihood, while doing
                as little injury as possible to the creditor." Weinstein v. Fox (In re Fox), 129
                Nev. 377, 379-80, 302 P.3d 1137, 1139 (2013) (quoting In re Galvez, 115 Nev.
                417, 419, 990 P.2d 187, 188 (1999), superseded on other grounds by NRS
                21.090(1)(g) (2005)); see Nev. Const. art. 1, § 14 (requiring Nevada laws to
                recognize a debtor's privilege to "enjoy the necessary comforts of life by
                exempting a "reasonable amount" of the debtor's property from seizure or
                sale). When a statute does not yield "more than one reasonable
                interpretation," we deem the statute unambiguous and look no further than
                its plain meaning. Great Basin Water Network v. State Eng'r, 126 Nev. 187,
                196, 234 P.3d 912, 918 (2010).
                                   NRS 21.090(1) provides a list of property "exempt from
                execution, except as otherwise specifically provided ie the statute. Among
                those categories of property, the earnings exemption protects a percentage




SUPREME COURT
        OF
     NEVADA
                                                             3
(0) I447A


                         Vc`,14.'17-
                    of the debtor's "disposable earnings"2 each workweek in an amount that
                    varies according to the debtor's gross weekly pay.3 NRS 21.090(1)(g). A
                    creditor may therefore reach up to 25 percent of the debtor's net
                    compensation each workweek to satisfy a judgment. Id.; see also NRS
                    31.295(2)(a)-(b) (designating maximum amount of earnings subject to
                    garnishment). Meanwhile, the wildcard exemption protects from execution
                    other nonexempt personal property of the debtor's choice, as follows:
                                [a] ny   personal      property     not    otherwise
                               exempt . . . pursuant to this subsection belonging to
                               the judgment debtor, including, without limitation,
                               the judgment debtor's equity in any property,
                               money, stocks, bonds or other funds on deposit with
                               a financial institution, not to exceed $10,000 in
                               total value, to be selected by the judgment debtor.
                    NRS 21.090(1)(z) (emphasis added). We have not yet addressed whether a
                    debtor can use the wildcard exemption in subsection (1)(z) to supplement
                    another enumerated exemption to the extent that the enumerated
                    exemption does not completely exempt a category of property.
                         The phrase "not otherwise exempt" refers to attachable, rather than
                         enumerated, property
                               Platte River argues that a plain reading of the wildcard
                    exemption reveals that it does not apply to any category of enumerated
                    property. We disagree. The wildcard exemption refers to exempt and



                         2"Disposable   earnings refers to the debtor's net "compensation paid
                    or payable for personal services performed by a judgment debtor in the
                    regular course of business." NRS 21.090(1)(g)(1)-(2),

                         31f  the debtor makes more than $770 in gross weekly pay, as Susan
                    does, the statute exempts 75 percent of her disposable earnings from
                    execution. If the debtor makes less than $770 in gross weekly pay, the
                    statute exempts 82 percent of those disposable earnings. NRS 21.090(1)(g).
SUPREME COURT
           OF
      NEVADA
                                                         4
(01 1947A

    ••••

                •
nonexempt personal property, as opposed to enumerated and
unenumerated personal property, in describing its application. See NRS
21.090(1)(z) (applying to "any personal property not otherwise exempt from
execution"). Nonexempt property signifies to the creditor that the property
is attachable or available to satisfy a judgment. NRS 21.080(1). However,
a property's designation as "exempt" or "nonexempt" in NRS 21.090 does
not depend solely on whether the statute enumerates such property because
some types of property receive only partial-exemption status. Compare, e.g.,
NRS 21.090(1)(a) (exempting "[p]rivate libraries, works of art, musical
instruments and jewelry not to exceed $5,000 in value), with NRS
21.090(1)(x) (exempting "[p] ayments received as restitution for a criminal
act" without capping the value of those payments). The exemption statute
enumerates earnings as a category of exempted property, but it does not
provide a debtor with a complete exemption of those earnings because up to
25 percent of the debtor's weekly earnings remains subject to execution.
NRS 21.090(1)(g).
            Importantly, Platte River's interpretation requires this court to
treat all earnings as exempt for purposes of one subsection (the wildcard
exemption), yet simultaneously treat only some earnings as exempt for
purposes of another subsection (the earnings exemption). Such a
construction departs from the statutory language of both the earnings
exemption, which applies to only a portion of a debtor's income, and the
wildcard exemption, which may apply to any personal property not
otherwise exempt up to $10,000. The wildcard exemption, however, applies
to property "not otherwise exempt," and thus, its application is not limited
in the way Platte River suggests. It exempts a limited amount of otherwise
attachable property and, therefore, may apply to the attachable portion of



                                     5
                     enumerated property under NRS 21.090(1) when the categories of property
                     identified therein do not receive complete exemption. Thus, the plain
                     language of the wildcard exemption precludes its application only to the
                     portion of earnings otherwise protected from attachment by the statute.
                                 Platte River points to Becker u. Becker, 131 Nev. 857, 362 P.3d
                     641 (2015), to support its interpretation that the phrase "not otherwise
                     exempr excludes all enumerated property. In Becker, however, we never
                     addressed whether a debtor could stack the wildcard exemption on another
                     statutory exemption to exempt a greater portion of otherwise partially
                     exempted property. Instead, we considered whether a debtor could exempt
                     "his entire interest" in two corporations under NRS 21.090(1)(bVs stock
                     exemption. Id. at 858-59, 362 P.3d at 642. Although we held that the stock
                     exemption "does not provide for a complete exemption of stock in small
                     corporations," we interpreted that exemption to protect the entirety of the
                     debtor's "noneconomic interest" in small corporations regardless of the
                     value. Id. at 863, 362 P.3d at 644 (emphasis omitted). We explained that
                     the debtor's "economic interest[ 1" in a small corporation remained subject
                     to execution. Id. (emphasis omitted). We then suggested in dicta that a
                     debtor could apply the wildcard exemption to protect a nonexempt portion
                     of stock, i.e., the economic interest, from attachment by the creditor.4 Id. at
                     863, 362 P.3d at 645.
                                 If anything, Becker, although not dispositive on the issue,
                     supports the plain-language interpretation we reach here. Indeed, the



                            4At the time, the wildcard exemption permitted a debtor to exempt
                     $1,000 in personal property not otherwise exempt. 2007 Nev. Stat., ch. 512,
                     § 2, at 3021. The Legislature increased the wildcard exemption from $1,000
                     to $10,000 in 2017. 2017 Nev. Stat., eh. 311, § 1, at 1664.
SUPREME COURT
        Or
      NEVADA
                                                           6
(Clo I947A   ade0

                '1
                    distinction we drew between exempt (noneconomic) and nonexempt
                    (economic) interests in small corporations is analogous to the distinction
                    here between the exempt and nonexempt portions of earnings. Applying
                    the same reasoning we adopted in Becker, the wildcard exemption is
                    available here to exempt up to $10,000 of the portion of earnings not
                    exempted by the earnings exemption.
                          The statutory definition of personal property includes earnings
                                Platte River contends that the Legislatures failure to include
                    earnings within the list of examples of personal property to which the
                    wildcard exemption may be applied shows that the Legislature intended to
                    exclude earnings from the wildcard exemption. We disagree. The wildcard
                    exemption broadly applies to "[a] ny personal property" that is not otherwise
                    exempt, "including, without limitation, the judgment debtor's equity in any
                    property, money, stocks, bonds or other funds on deposit with a financial
                    institution." NRS 21.090(1)(z) (emphases added). While this list does not
                    specifically include "earnings," the exemption's use of inclusive language
                    forecloses Platte River's interpretation. See Christensen v. Pack (In re
                    Christensen), 122 Nev. 1309, 1320, 149 P.3d 40, 47-48 (2006) (noting that
                    the Legislatures "retention of the modifier 'any in [a 2005 amendment to
                    the earnings exemption] does not reflect an intent to restrict the scope of
                    the exemption" and interpreting that provision to protect "the proceeds of
                    any deposits of earnings," rather than only a single week of earnings).
                                Although a canon of statutory interpretation provides that a
                    legislatures omission of language included elsewhere in the statute
                    signifies an intent to exclude such language, see, e.g., Rural Tel. Co. v. Pub.
                    Utils. Comm'n, 133 Nev. 387, 389, 398 P.3d 909, 911 (2017), courts do not
                    apply that canon when drafters use inclusive language to imply
                    enlargement rather than limitation, see generally 2A Norman J. Singer &
SUPREME COURT
        OF
     NEVADA
                                                          7
(01 1947A    deep
    Shambie Singer, Sutherland Statutes and Statutory Construction § 47:25
    (7th ed. 2021 update) ("When a statute utilizes Include, it is generally
    improper to conclude that entities not specifically enumerated are
    excluded."). Here, the Legislature listed certain personal-property items
    "without limitation." NRS 21.090(1)(z). Hence, the omission of earnings
    from the nonexclusive list does not signify an intent to exclude earnings
    from the wildcard exemption's ambit. To the contrary, the inclusive
    language signifies an intent for the wildcard exemption to encompass any
    type of nonexempt property that fits within the definition of personal
    property. Earnings fit within that definition.
                The general civil-practice definition of personal property is
    "money, goods, chattels, things in action and evidences of debt." NRS
    10.045. As noted, the nonexhaustive examples of personal property to
    which the wildcard exemption can apply include money or other funds
    deposited with a financial institution. See NRS 21.090(1)(z). Meanwhile,
    the earnings exemption defines earnings as "compensation paid or payable
    for personal services performed by a judgment debtor in the regular course
    of business." NRS 21.090(1)(g)(2). Earnings include "compensation held in
    accounts maintained in a bank or any other financial institution . . . ." Id.
    Earnings also include "compensation that is due [to] the judgment debtor."
    Id. Neither NRS Title 2, governing civil practice, nor NRS Chapter 21,
    governing judgment enforcement, includes definitions for "money." See
    NRS 10.010 et seq.; NRS 21.005 et seq. The legal definition of money,
    however, includes "[fl mid? or "[a]ssets that can be easily converted to cash."
    Money, Black's Law Dictionary (11th ed. 2019).
                A cohesive reading of these definitions shows that earnings
    include money or funds on deposit intended by an employer to compensate



                                          8
Z:
7
an employee for personal services rendered in the regular course of
business. Accordingly, earnings fall within the meaning of personal
property for purposes of the wildcard exemption. Because earnings qualify
as personal property, the plain language of the wildcard exemption permits
a debtor to shield from execution up to $10,000 of earnings not otherwise
exempted.
      The use of the wildcard exemption on nonexempt earnings does not
      produce absurd results
            Platte River asserts that several absurd results follow from the
use of the wildcard exemption on nonexempt earnings. Specifically, it
contends that the plain-meaning interpretation we adopt today imposes
administrative burdens on the courts and litigants, complicates wage-
garnishment calculations, results in accrual costs to the debtor that
potentially exceed the amount of the wildcard exemption, and makes the
execution of judgments less •than $10,000 impossible, or at the very least,
more difficult and protracted. We strive to the extent possible to interpret
a statute in a matter that avoids "unreasonable or absurd result[s]
unintended by the Legislature. Great Basin Water Network, 126 Nev. at
196, 234 P.3d at 918 (quoting Allstate Ins. Co. v. Fackett, 125 Nev. 132, 138,
206 P.3d 572, 576 (2009)); see Young v. Nev. Gaming Control Bd., 136 Nev.
584, 588, 473 P.3d 1034, 1037 (2020) (equating an absurd result with one
not intended by the Legislature). Nevertheless, we may not adopt an
interpretation contrary to a statutes plain meaning merely because we
"disagree[ ] with the wisdom   or   the Legislatures policy determinations.
See Anthony v. State, 94 Nev. 338, 341, 580 P.2d 939, 941 (1978); see also
Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of
Legal Texts 239 (2012) ("The doctrine of absurdity is meant to correct
obviously unintended dispositions, not to revise purposeful dispositions


                                      9
                that, in light of other provisions of the applicable code, make little if any
                sense.").
                            We conclude that the plain-meaning interpretation here does
                not implicate the absurd-results canon because the Legislatures inclusion
                of a wildcard exemption to protect an additional, limited amount of
                otherwise attachable personal property was not absurd, regardless of
                whether we disagree with the resulting effects. The fact that the debtor's
                use of the wildcard exemption on a portion of earnings up to $10,000 may
                secondarily result in more judicial involvement and delay in the judgment-
                execution process does not conflict with the Legislatures intent to preserve
                a reasonable amount of the debtor's property for her livelihood and does not
                jettison creditors rights and interests. See NRS 21.080(1) (subjecting a
                debtor's property to judgment execution except as otherwise exempt by law);
                In re Fox, 129 Nev. at 380, 302 P.3d at 1139 (observing that NRS 21.090
                protects the debtor's privilege to enjoy the necessary comforts of life, "while
                doing as little injury as possible to the creditor" (internal marks omitted)
                (quoting In re Galvez, 115 Nev. at 419, 990 P.2d at 188)). The use of the
                wildcard exemption on up to $10,000 of nonexempt earnings does not
                prevent the creditor's ultimate ability to execute on a judgment, and the
                creditor continues to accrue interest on its judgment until complete
                satisfaction. By contrast, Platte River's interpretation effectively bars
                lower-income debtors with no significant personal property except their
                earnings from the benefit of the wildcard exemption. The plain-meaning
                interpretation we adopt today allows the phrase "not otherwise exempt" in
                the wildcard exemption to maintain its function as protection for "wild"
                property not already removed from the legal process by other subsections in
                the exemption statute.

SUPREME Com.
     OF
   NEVADA
                                                      10
(0) 1947n 4On
                                                      CONCLUSION
                                  A plain reading of the wildcard exemption in NRS 21.090(1)(z)
                     permits a debtor to exempt a portion of earnings up to $10,000 that does not
                     already receive exempt status under the earnings exemption in NRS
                     21.090(1)(g). The wildcard exemption permits a debtor to apply the
                     exemption towards any personal property, the definition of which includes
                     earnings, that remains subject to execution. Because the earnings
                     exemption designates a portion of earnings as subject to execution, the
                     debtor can apply the wildcard provision to exempt up to $10,000 of the
                     portion of her earnings not protected by the earnings exemption. We also
                     conclude that the plain language of the statute does not produce absurd
                     results unintended by the Legislature. Thus, the district court correctly
                     permitted cumulative use of the wildcard exemption and the earnings
                     exemption on Susan's disposable earnings. We therefore affirm the district
                     court's order granting Susan's claims of exemption.



                                                                                        J.




                     We concur:



                     Pickering


                                                      ,J.
                     Herndon




SUPREME COURT
       OF
     NEVADA
                                                            11
(0) 1947A .1113100

                                    _A        Cilt•               11..411;!'_,`,`A2-i